                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

VINCENT SORACE, JOSEPH YERTY,          )
TAMMY YERTY, JAMES ZARONSKY,           )
LINDA ZARONSKY, VIKTOR                 )                   CIVIL ACTION
STEVENSON, ASHLEY YATES,               )
and KIMBERLY SOLOMON-ROBINSON,         )                   No. 2:20-CV-4318
individually and on behalf of a class  )
of similarly situated persons,         )
                                       )
            Plaintiffs,                )
                                       )
            v.                         )
                                       )
WELLS FARGO BANK, N.A.,                )
                                       )
            Defendant.                 )
_______________________________________)

                          PLAINTIFFS’ MOTION FOR REMAND

       AND NOW COME the Representative Plaintiffs, Vincent Sorace, Joseph and Tammy

Yerty, James Zaronsky, Linda Zaronsky, Viktor Stevenson, Ashley Yates, and Kimberly Solomon-

Robinson (collectively known as “Plaintiffs”) by and through their undersigned counsel, who

respectfully request that this Honorable Court enter an Order pursuant to 28 U.S.C. §1447

remanding this case to the Court of Common Pleas of Philadelphia County for the reasons set forth

below, which are more fully set forth in the contemporaneously filed Brief in Support of the

Motion for Remand (incorporated herein by reference).

       1. On July 7, 2020, Plaintiffs filed a Class Action Complaint against Wells Fargo Bank,

N.A. (“Defendant” or “Wells Fargo”) in the Court of Common Pleas of Philadelphia County. The

case was removed to this Court by the Defendant on September 2, 2020.

       2. The Complaint alleges that Wells Fargo violated Pennsylvania’s Commercial Code

(“UCC”), 13 Pa.C.S.A. §9601, et seq., independently, and in pari materia with Pennsylvania’s



                                               1
Motor Vehicle Sales and Financing Act (“MVSFA”), 12 Pa.C.S.A. §§6201, et seq., relating to

statutory procedural requirements for a Post-Repossession Consumer Disclosure Notice (“Notice

of Repossession”) that must be sent after a vehicle is repossessed but prior to the disposition (sale)

of the repossessed vehicle. The Complaint also alleges failure to follow statutory procedural

requirements for the Post-Sale Notice.

       3.   Plaintiffs’ complaint alleges, inter alia: (1) that the Notices of Repossession failed to

accurately disclose the intended method of disposition (i.e. the Notices stated the sale would be

private when the sale was actually public and therefore the notice also lacked required information

regarding the date and time of the public sale); (2) that the Notices of Repossession failed to inform

debtors of various (unincurred, therefore, illegal) fees that the Defendant (or its third party agent)

would assess as a precondition to redemption or reinstatement; (3) that the Notices of Repossession

failed to accurately disclose the proper redemption period; (4) that the Notices of Repossession

failed to accurately disclose the debtors rights to redemption and reinstatement by including

conflicting and confusing statements about those rights; (5) that the Defendant failed to send Post-

Sale Notices by registered or certified mail as required, and lastly, (6) that the Defendant did not

send separately addressed Post-Sale Notices to co-obligors, as required. Complaint, ¶¶41-55. In

addition, Plaintiffs challenge Defendant’s use of unlicensed repossession brokers. Id. at ¶¶56-62.

       4. The Complaint seeks minimum statutory damages only for the violations of the UCC,

independently, and the UCC and MVSFA in pari materia. (Id., ¶¶88-92). Comment 4 to 13

Pa.C.S.A. §9625 states that statutory minimum damages are intended to establish a secured party’s

liability for violations of, inter alia, the notice provisions in consumer goods transactions even

where the borrower suffers no injury. Official Comments to 13 Pa.C.S.A. §9625.

            4. Minimum Damages in Consumer-Goods Transactions. Subsection (c)(2)
            provides a minimum, statutory, damage recovery for a debtor and secondary

                                                  2
           obligor in a consumer-goods transaction. It is patterned on former Section 9-
           507(1) and is designed to ensure that every noncompliance with the
           requirements of Part 6 in a consumer-goods transaction results in liability,
           REGARDLESS OF ANY INJURY THAT MAY HAVE RESULTED.

Official Comment 4 to 13 Pa.C.S.A. §9625 (emphasis added). Complaint, ¶90.

       5. Complying with the Supreme Court precedent of Standard Fire Ins. Co. v. Knowles,

568 U.S. 588, 595–96 (2013), the Plaintiffs carefully crafted their complaint to plead, properly, in

clear and specific verbiage, that their intent is to limit their respective recovery to minimum

statutory damages and to litigate these exclusively state-law claims in their chosen state-court

forum. In this regard, no actual harm or material risk of harm particularized to the Plaintiffs or any

Class Member was pled.

       6. While such actual harm needs to be pled to confer Article III and Federal jurisdiction,

the statutes at issue make clear that no harm needs to be pled or proved to establish liability and

minimum statutory damages. In this connection, the complaint explains, in pertinent part, as

follows:

           As masters of their complaint, Plaintiffs are permitted to craft their complaint
           to avoid federal jurisdiction. Standard Fire Ins. Co. v. Knowles, 568 U.S. 588,
           595–96 (2013). This complaint is crafted to comply with the Pennsylvania
           Rules of Civil Procedure. They do not and are not intended to satisfy the
           Federal Court jurisdiction and pleading requirements.” Complaint, ¶8
           (emphasis added).

           As said masters of their complaint, Plaintiffs explicitly and intentionally limit
           their relief to statutory minimum damages pursuant to 13 Pa.C.S. §9625(c)(2)
           which expressly permits a recovery to consumers as a result of a secured
           creditor’s non-compliance regardless of whether or not any Representative
           Plaintiff or any Class Member suffered any harm, capping the recovery to a
           formulaic figure as determined by a sum determined by adding the finance
           charge plus 10% of the amount financed.” Id. at ¶9 (emphasis added).

           Plaintiffs are not alleging that they or any of the putative class members
           suffered any actual, particularized, concrete injury-in-fact or material risk of
           harm to confer Federal jurisdiction. Spokeo, Inc. v. Robins, 136 S. Ct. 1540
           (2016). Id. at ¶10 (emphasis added).

                                                  3
          7. Succinctly stated, Plaintiffs carefully crafted their complaint and did NOT plead any

actual harm nor a material risk of actual harm, particularized to the Plaintiffs – pleading

requirements needed to confer Article III jurisdiction. Kamal v. J. Crew Group, Inc., 918 F.3d

102 (3d Cir. 2019). The complaint certainly does not include any allegations of actual harm

sufficient to satisfy the “clear and specific” pleading mandate of Kamal, supra. Any doubts as to

Article III jurisdiction must be resolved in favor of remand. Samuel–Bassett, supra. (emphasis

added).

          8. Defendant removed this case pursuant to the Class Action Fairness Act of 2005

(CAFA), 28 U.S.C. §1332(d)(ECF 1, Notice of Removal), without pointing to any alleged facts or

relevant precedent to establish Article III standing and Federal jurisdiction.

          9.       Lack of subject matter jurisdiction can be raised any time before final judgment. If

it appears that the district court lacks subject matter jurisdiction, the case must be remanded to

state court. 28 U.S.C. §1447(c). Such a jurisdictional defect “may be raised at any time.” Farina

v. Nokia, Inc., 625 F.3d 97 (3d. Cir. 2010), citing to Ariel Land Owners, Inc. v. Dring, 351 F.3d

611, 613 (3d Cir. 2003).

          10.      Plaintiffs respectfully request that the Court remand this Case back to the Court of

Common Pleas of Philadelphia County pursuant to 28 U.S.C. § 1447 because:

                a. Plaintiffs lack Article III standing to pursue this case in Federal Court, as
                   Plaintiffs’ Complaint does not allege any particularized and concrete injury-
                   in-fact, or make any other allegations, that provide a basis for Article III
                   standing and Federal Court jurisdiction; and,

                b. Defendant has not met its burden of showing that the CAFA jurisdictional
                   requirements have been met.




                                                     4
       WHEREFORE, for the reasons more fully set forth in the contemporaneously filed Brief

in Support of the Motion for Remand (incorporated herein by reference), Plaintiffs respectfully

request that this Court:

       1. Summarily remand this case to the Court of Common Pleas of Philadelphia County
          based on lack of Article III standing / Federal jurisdiction; and/or, in the alternative,
          permit jurisdictional discovery to determine, inter alia,
             (i)      the putative class size;
             (ii)     the potential damages at issue;
             (iii) the methods used to ascertain (i) and (ii);
             (iv)     whether there are any arbitration agreements at issue and, if so, the
                      potential enforceability of and matters pertaining to the
                      any arbitration agreements; and,
             (v)      the potential impact of any arbitration agreements on the putative
                      class.

       Oral argument is requested.

Respectfully submitted,
SHENKAN INJURY LAWYERS, LLC.
/s/ Richard Shenkan
Richard Shenkan
Attorney for Plaintiffs
                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Motion to Remand has been served upon counsel of

record for all parties as a result of the CM/ECF system.

SHENKAN INJURY LAWYERS, LLC.
/s/ Richard Shenkan
Richard Shenkan
Attorney for Plaintiffs




                                                5
